Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is uncertain how the plurality of lighting devices is rotatable about two axes of rotation. 
The specification provides in paragraph [0064]: “light sources 302 of display lighting 314 may be positioned in a vertical array at the corners of cabinet 102 may be pivotable along two or more axes to direct light 312 at any suitable location”. By the description, the it is able to rotate two or more axes; it is uncertain which two axes was the claim describing -- whether is a vertical array able to rotate 360 degrees vertically, or it is a light that is able to rotate to any direction/position that is downward (but not vertically upward).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 20190200542 A1, hereinafter “Hall”). 

Regarding claim 1, Hall discloses a gardening appliance, comprising: 
a liner positioned within a cabinet and defining a grow chamber, wherein the grow chamber is divided into a plurality of illumination regions ([0039]: multiple areas of the interior area so as to have fields of view that include the plant growth in the different trays, the plants are divided into plurality of regions); 
a lighting assembly positioned in the grow chamber and being configured for illuminating at least one of the plurality of illumination regions (abstract: it is a light body (chamber) that used to host growth of plants and having multiple regions); and 
a controller in operative communication with the lighting assembly, the controller being configured for: 
receiving data indicative of an illumination parameter ([0041]); and 
operating the lighting assembly to selectively illuminate one or more of the plurality of illumination regions based on the illumination parameter ([0055]-[0057]: various parameters for using to grow the plants).  

Regarding claim 2, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises: 
a movable lighting device, the controller being configured for moving the lighting device to direct light toward a desired illumination region ([0024]: a plurality of grow lights that illuminate in a downward direction toward the shelves in the interior area, a selected distance away from the grow lights in the assembly).  

Regarding claim 3, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises: 
a plurality of lighting devices, each of the plurality of lighting devices being directed toward at least one of the illumination regions([0024]: the grow light assembly 52 houses a plurality of grow lights that illuminate in a downward direction toward the shelves in the interior area).  



Regarding claim 5, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises a plurality of light emitting diodes ([0024]). 

Regarding claim 6, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter may include a color, a wavelength, an intensity, or an illumination schedule of the lighting assembly ([0024]: intensity). 

Regarding claim 7, Hall discloses the gardening appliance of claim 1, wherein the gardening appliance further comprises: 
a camera system for monitoring a location or a type of a plurality of plants ([0005], [0039]: monitoring system with a camera).  

Regarding claim 8, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter comprises data indicative of an ingredient for a recipe ([0058], [0060]: executable instructions is the indicative of what parameter is required for lighting). 

Regarding claim 9, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter comprises data indicative of a pod location where a plant pod should be added or removed ([0058]: door is open or if the unit is detected by a seismic sensor or GPS (pod location) sensor circuit is removed or to added). 

Regarding claim 10, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter comprises data indicative of one or more plants that are ready to harvest, pruning, or plant maintenance ([0026]: the data of which the types or stages (progress of growth) of plants being grown in the underlying trays within the single interior area.).  

Regarding claim 11, Hall discloses the gardening appliance of claim 1, wherein the controller is in operative communication with a remote device for receiving the illumination parameter ([0050]). 

Regarding claim 12, Hall discloses the gardening appliance of claim 11, wherein the remote device is in wireless communication with the controller ([0041], [0048] and [0050]).  

Regarding claim 13, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter is received from a remote server (at least [0058]). 

Regarding claim 14, Hall discloses a method of illuminating a plurality of illumination regions in a gardening appliance, the method comprising: 
receiving data indicative of an illumination parameter ([0026]: may enable using different types of grow lights (different data of parameter for the growth) which may output different frequencies); and 
operating a lighting assembly to selectively illuminate one or more of the plurality of illumination regions based on the illumination parameter ([0026]: have other properties that are better tailored to the types or stages of plants being grown in the underlying trays (different regions).   

Regarding claim 15, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 
receiving identification of an ingredient needed for a recipe ([0058], [0060]: executable instructions is the indicative of what parameter is required for lighting); and
determining a location of the ingredient in a grow module ([0038]).  

Regarding claim 16, Hall discloses the method of claim 15, wherein determining the location of the ingredient in the grow module comprises: 
monitoring a location or a type of a plurality of plants in the grow module using a camera system ([0005], [0039]: monitoring system with a camera).  

Regarding claim 17, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 
receiving identification of one or more plants that are ready to harvest ([0026]: the data of which the types or stages (progress of growth) of plants being grown in the underlying trays within the single interior area.);
determining a location of the one or more plants in a grow module ([0035]).  

Regarding claim 18, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 
communicating with a remote device to receive the illumination parameter ([0041], [0048] and [0050]).  



Regarding claim 20, Hall discloses the method of claim 14, wherein operating the lighting assembly to selectively illuminate one or more of the plurality of illumination regions comprises: 
adjusting at least one of a color, a wavelength, an intensity, or an illumination schedule of the lighting assembly ([0024]: intensity).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
7/3/2021